Citation Nr: 0612740	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  03-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
synovitis of the left knee with arthritis.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1943 to 
December 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in December 2001, the RO increased the 
evaluation assigned for the veteran's service-connected left 
knee disability from 20 percent to 30 percent.  The veteran 
disagreed with the assigned evaluation.  In a rating decision 
dated in August 2002, the RO denied the veteran's claim for a 
total rating based on individual unemployability due to 
service-connected disability.


FINDINGS OF FACT

1.  Service connection is solely in effect for synovitis of 
the left knee with arthritis.

2.  The veteran's left knee disability is manifested by 
complaints of pain productive of severe limitation of motion 
and crepitus.  

3.  Instability of the left knee has not been documented.

4.  The veteran has work experience as a stock clerk, janitor 
and diesel mechanic, and completed high school.

5.  His service-connected disability is not so severe as to 
prevent him from engaging in substantially gainful employment 
consistent with his education and occupational experience.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
synovitis of the left knee with arthritis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5003, 5020, 5257, 5260, 5261 (2005).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  In this case, 
the Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for service 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Because the Court's decision is premised on the 
five elements of a service connection claim, it is the 
consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any 
one of the five elements of a "service connection" claim, 
to include an increased rating claim.  

The VA satisfied its duty to notify by means of September 
2001 and July 2002 letters from the VA to the appellant.  The 
letters informed the appellant of what evidence was required 
to substantiate his claims and of his and VA's respective 
duties for obtaining evidence.  The appellant was also asked 
to submit evidence and/or information in his possession, 
pertinent to the appeal, to VA.  

In the present appeal, the appellant was not provided with 
notice in the September 2001 or July 2002 letters of the 
rating criteria for the disability at issue or what type of 
information and evidence was needed to establish an effective 
date for any benefits awarded pursuant to his claims.  
Despite the inadequate notice provided to the appellant on 
these elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993 (where the Board 
addresses a question that has not been addressed by the RO, 
the Board must consider whether the veteran has been 
prejudiced thereby).  In that regard, as the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim for an increased rating for his left knee 
disability or for a total rating based on individual 
unemployability due to service-connected disability, any 
question as to the effective date to be assigned is rendered 
moot.  As the statement of the case provided the relevant 
diagnostic criteria, the deficiency in the VCAA notice 
letters as to the rating criteria constitutes harmless error.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006)

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's VA outpatient treatment records and the reports of 
VA examinations.  The appellant has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the appellant's statements and concludes 
that he has not identified further evidence not already of 
record that could be obtained.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
appellant's claims.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the appellant in 
developing the facts pertinent to each claim.  Essentially, 
all available evidence that could substantiate each claim has 
been obtained.  

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of each claim.  The Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Legal criteria and analysis

	Increased rating 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A maximum schedular 30 percent evaluation may be assigned for 
recurrent subluxation or lateral instability of the knee 
which is severe.  When moderate, a 20 percent evaluation may 
be assigned.  When slight, a 10 percent evaluation will be 
assigned.  Diagnostic Code 5257.

Synovitis will be rated based on limitation of motion of 
affected parts, as arthritis, degenerative.  Diagnostic Code 
5020.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A maximum schedular 30 percent rating may be assigned when 
flexion of the leg is limited to 15 degrees.  When flexion is 
limited to 30 degrees, a 20 percent evaluation may be 
assigned.  When flexion is limited to 45 degrees, a 10 
percent rating is assignable.  Diagnostic Code 5260.

A 40 percent evaluation is for assignment when extension of 
the leg is limited to 30 degrees.  A 30 evaluation may be 
assigned when extension of the leg is limited to 20 degrees.  
When extension is limited to 15 degrees, a 20 percent 
evaluation is assignable.  When limited to 10 degrees, a 10 
percent rating may be assigned.  Diagnostic Code 5261.

A 40 percent evaluation may be assigned for ankylosis of the 
knee in flexion between 10 and 20 degrees.  With ankylosis at 
a favorable angle in full extension, or in slight flexion 
between 0 and 10 degrees, a 30 percent evaluation may be 
assigned.  Diagnostic Code 5256 (2005).

The evidence supporting the veteran's claim consists of the 
VA outpatient treatment records and the findings on VA 
examinations.  In this regard, the Board observes that there 
are numerous references in the medical records to the effect 
that the veteran has limitation of motion, tenderness and 
crepitus of the left knee.  The Board notes that on the 
October 2001 VA examination, the examiner was not able to 
perform the drawer test due to severe pain with minimal 
movement.  It must also be noted that following the October 
2003 VA examination, the examiner stated that the veteran's 
left knee condition had deteriorated.  

The evidence against the claim includes the fact that while 
the veteran undoubtedly has limited motion of the left knee, 
the examination findings establish that it is not to a degree 
so as to warrant a higher rating.  The left knee showed a 15 
degree flexion contracture with active flexion to 60 degrees.  
The examiner commented that there had been significant loss 
of flexion compared to the previous VA examination.  However, 
there was no ankylosis.  The Board has also considered 
whether factors including additional functional impairment 
due to pain, as addressed under 38 C.F.R. §§ 4.10, 4.40 and 
4.45, would warrant a higher rating.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997); and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  While it was noted that the veteran's left knee 
function was limited by pain, it was also indicated that the 
veteran made no reference to fatigue, weakness or lack of 
endurance, beyond that which would be associated with the 
veteran's age.  Hence, a higher rating is not warranted based 
on the clinical findings in this case.

The Board has considered VAOPGCPREC 23-97, which authorizes a 
separate rating under Diagnostic Codes 5003 and 5257.  The VA 
examination conducted in October 2003 demonstrated that the 
left knee ligaments were stable.  The fact remains that, as 
instability has not been documented, there is no basis on 
which a separate rating based on instability may be assigned.  

The Board concludes, accordingly, that the preponderance of 
the evidence is against the claim for a higher rating for 
synovitis of the left knee with arthritis.  

	Total rating 

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16.

In Hatlestad v. Derwinski, 1 Vet. App 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need for discussing whether the 
standard delineated in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.  The Board further notes that it is bound in its 
decisions by the regulations, the Secretary's instructions 
and the precedent opinions of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as a result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure and 
follow a substantially gainful occupation.  VAOPGCPREC 75-91.

In determining whether appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither appellant's non-service-connected disabilities nor 
his advancing age may be considered.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).

The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether the veteran can find 
employment.  See 38 C.F.R. 4.16(a) (1995).  Van Hoose v. 
Brown, 4 Vet. App. at 363.

As noted above, synovitis of the left knee with arthritis is 
the veteran's only service-connected disability, and a 30 
percent evaluation is in effect.  In Fisher v. Principi, 4 
Vet. App. 57 (1993), the Court held that in a claim for a 
total rating based on individual unemployability due to 
service-connected disability, where the disability rating did 
not entitle the appellant to a total disability rating under 
38 C.F.R. § 4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. § 4.16(b), and that the decision 
or non-decision by the RO whether to refer a case to the 
Director for extra-schedular consideration is an adjudicative 
decision subject to review by the Board and the Court.  In 
this case, the veteran does not meet the schedular standards 
under 38 C.F.R. § 4.16(a) 

The veteran's application for a total rating shows that he 
has work experience in stocking and as a diesel mechanic.  He 
completed high school.

The Board acknowledges that when the veteran was seen in a VA 
outpatient treatment clinic in August 2001, the assessments 
included chronic obstructive pulmonary disease, severe, 
hypertension and degenerative joint disease of each knee.  
The examiner indicated under the assessment for the knees 
that the veteran was advised to pace his activities on the 
knee and that he was not able to work any longer.  It unclear 
whether this conclusion was based on the findings in each 
knee.  The Board may only consider disabilities for which 
service connection has been established.  Nevertheless, the 
only abnormal clinical findings relative to the left knee at 
that time were that he had crepitus and limited flexion.  No 
basis for the conclusion of unemployability was provided.  

During the VA examination in October 2003, the veteran 
reported he had been doing part-time custodial work until 
2000 when he was forced to retire because of his left knee.  

The issue in this case is whether the veteran is capable of 
performing the acts required by employment.  Clearly, his 
service-connected disability is not shown to be so severe as 
to preclude all forms of substantially gainful employment.  
In this regard, there is no competent medical evidence of 
record demonstrating that the veteran is unemployable solely 
due to his service-connected left knee disability.  The Board 
finds that the medical evidence of record is of greater 
probative value than the statements of the veteran.  Thus, 
the preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service-connected disability.  




ORDER

An evaluation in excess of 30 percent for synovitis of the 
left knee with arthritis is denied.

A total rating based on individual unemployability due to 
service-connected disability is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


